internal_revenue_service department of the treasury washington dc so22e2 o a uiccs contact person telephone number in reference to tepra t3 1d may _ legend taxpayer a taxpayer b taxpayer c taxpayer d date date date date date date date date trust x ira y company z subtrust a eee state b dear ms this is in response to the representative on your behalf in which you request a series of letter rulings under sec_401 of the internal_revenue_code the following facts and representations support your ruling requests letter submitted by your authorized taxpayer a maintained ira y an individual_retirement_arrangement which your authorized representative asserts was qualified within the meaning of code sec_408 with company z taxpayer a’s date of birth was date thus he attained age on date asa result his code sec_401 required_beginning_date was date taxpayer a was married to taxpayer b however taxpayer b died on date on date taxpayer a created trust x on or about date taxpayer a named trust x as the beneficiary of his ira y taxpayer a did not change his ira y beneficiary designation prior to his death on or about date taxpayer a named trust x as the beneficiary of his ira y taxpayer a did not change his ira y beneficiary designation prior to his death taxpayer a died on date which was after his code sec_401 required_beginning_date at the time of his death taxpayer a was receiving required distributions from his ira y over his recalculated single life expectancy your authorized representative asserts on your behalf that within two weeks of the date of taxpayer a’s death the trustee of trust x served a copy of the trust x document on company z taxpayer a was survived by his two children taxpayers c and d taxpayer c’s date of birth was date and taxpayer d’s date of birth was date thus taxpayer d is older than taxpayer c the primary beneficiary of taxpayer a’s trust x was taxpayer b however as noted above taxpayer b predeceased taxpayer a furthermore taxpayer b died prior to taxpayer a’s code sec_401 required_beginning_date according to the terms of trust x in the event that taxpayer b did not survive taxpayer a the assets of trust x are payable in equal shares to the children of taxpayer a who are living at the time of taxpayer a’s death page paragraph second f of trust x provides in relevant part that if the settlor’s spouse does not survive the settlor the balance of the trust estate described in paragraph second c shall be transferred to subtrust a of trust x and held administered and disposed of in accordance with the provisions of paragraph fourth of trust x pursuant to the above the proceeds of ira y payable to trust x were transferred to subtrust a paragraph fourth c of trust x provides in pertinent part that upon the death of the settlor and the settlor’s spouse subtrust a shall terminate and the trustee of trust x shall divide the remaining principal and income of subtrust a into equal shares one share for each child of the settlor then surviving each such share shall forthwith be paid over to such child free and discharged from the trusts hereof paragraph ninth of trust x provides in pertinent part that taxpayer a had the sole power_to_revoke trust x at the time of his death taxpayer a was a resident of state b state b consolidated laws section provides in pertinent part that an individual_retirement_account or individual_retirement_annuity defined in sec_408 or sec_408 of the internal_revenue_code_of_1986 and the payments or distributions from such account or annuity shall be exempt from levy and sale under any execution your authorized representative has asserted that pursuant to this section of the state b statutes iras are exempt from creditors based on the above facts and representations you through your authorized representative request the following letter rulings that taxpayer a timely designated taxpayer d as a beneficiary of his ira y that taxpayer a timely designated taxpayer c as a beneficiary of his ira y _ that with respect to ira y in determining code sec_401 minimum required distributions commencing in the calendar_year following the calendar_year of taxpayer a’s death taxpayer d may use the remaining term-certain life expectancy of taxpayer d since she is the elder of taxpayers c and d reduced by one for each calendar_year thereafter _ that with respect to ira y taxpayer a’s use of his single life expectancy recalculated to determine minimum required distributions during his od2 page lifetime does not preclude the use of the remaining term-certain life expectancy of taxpayer d the older of taxpayers c and d reduced by one for each calendar_year for purposes of computing minimum required distributions for calendar years commencing with calendar_year _ that taxpayer d as a beneficiary of trust x the beneficiary of ira y may direct that her portion of the trust x assets which consists of her interest in ira y be transferred by means of a trustee-to-trustee transfer into another ira set up and maintained in the name of taxpayer a for the benefit of taxpayer d beneficiary thereof that trust x’s being the named beneficiary of taxpayer a’s ira y at the death of taxpayer a does not preclude the service’s issuing favorable responses to letter_ruling requests through above and _ that trust x’s being the named beneficiary of taxpayer a’s ira y at the death of taxpayer a does not preclude minimum required distributions from ira y or a transferee ira thereof set up in the name of taxpayer a for the benefit of taxpayer d being made directly to taxpayer d after trust x is terminated over taxpayer d’s life expectancy with respect to your ruling requests sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 a and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age lee page code sec_401 provides that where distributions have begun over life expectancy cies in accordance with subparagraph a ii a_trust shall not constitute a qualified_trust under this section unless the plan provides that if the employee dies before his entire_interest has been distributed to him the remaining portion of such interest will be distributed at least as rapidly as under the method of distribution being used under subparagraph a ii as of the date of death sec_401 -1 of the proposed income_tax regulations question and answer d-3 provided that for purposes of calculating the distribution period for distributions that begin prior to death the designated_beneficiary will be determined as of the plan participant’s ira holder’s required_beginning_date sec_401 -1 of the proposed_regulations q a e-5 a provided in general that if more than one individual is designated as a beneficiary with respect to an employee ira holder as of the applicable_date for determining the designated_beneficiary the designated_beneficiary with the shortest life expectancy will be the designated_beneficiary for purposes of determining the code sec_401 distribution period sec_401 -1 of the proposed_regulations q a f-1 a provided that where an employee’s benefit is in the form of an individual_account and is to be distributed over a period not extending beyond the life expectancy of the employee or the joint life and last survivor expectancy of the employee and his designated_beneficiary the amount required to be distributed for each calendar_year beginning with the first calendar_year for which distributions are required and for each succeeding calendar_year must be at least equal to the quotient obtained by dividing the employee’s benefit by the applicable life expectancy sec_1_401_a_9_-1 of the proposed_regulations q a f-1 d provided that the term applicable life expectancy means the life expectancy or the joint and last survivor expectancy determined in accordance with e-1 through e-5 of the proposed_regulations reduced by one for each calendar_year which has elapsed since the date on which the life expectancy or joint and last survivor expectancy was calculated however pursuant to e-6 through e-8 life expectancy is recalculated the applicable life expectancy will be the life expectancy so recalculated sec_1_401_a_9_-1 of the proposed_regulations q a e-6 provided in general that the life expectancy of a designated_beneficiary may be recalculated if the desi ignated beneficiary is the ira holder’s spouse sec_1_401_a_9_-1 of the proposed_regulations q a f-3a provided generally that with respect to individual_account_plans from which distributions have ee’ commenced prior to the employee’s death post death distributions will comply with the at least as rapidly as under the method of distribution being used under sec_401gi rule if said distributions are made in accordance with q a f-1 sec_1_401_a_9_-1 of the proposed_regulations q a e-8 provided in ‘ pertinent part that the life expectancy of a non-spouse beneficiary may not be recalculated q a e-8 also provides in pertinent part that if the life expectancy of either a plan participant ira holder or his beneficiary is being recalculated the recalculated life expectancy is reduced to at the end of the calendar_year following the calendar_year of the ira holder’s or beneficiary’s death sec_1_401_a_9_-1 of the proposed_regulations q a d-2a provided that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a d-5 of sec_1_401_a_9_-1 provided that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with tespect to the trust's interest in the employee's benefit are identifiable from the trust instrument the documentation described in d-7 of this section has been provided to the plan_administrator sec_1_401_a_9_-1 of the proposed_regulations q a d-6 provided that in the case in which a_trust is named as the beneficiary of an employee all beneficiaries of the trust with respect to the trust's interest in the employee's benefit are treated as desi ignated beneficiaries of the employee under the plan for purposes of determining the distribution period under sec_401 and iv if the requirements in paragraph a of d-5 above are satisfied as of the date of the employee's death or in the case of the documentation described in d-7 of this section by the end of the ninth month beginning after the employee's death sec_1_401_a_9_-1 of the proposed_regulations q a d-7 provided in general that the plan_administrator be provided with either a list of all trust beneficiaries as of the date of death or with a copy of the trust document for the trust which is named as beneficiary of the plan as of the employee's date of death in general with respect to ded page required distributions which commence after death the necessary documentation must be furnished no later than the end of the ninth month beginning after the death of the employee ira holder with respect to your first and second ruling requests in this case taxpayer a prior to his code sec_401 required_beginning_date named his trust x as the beneficiary of his ira ira y as noted above taxpayer a did not change his beneficiary designations prior to his death the facts of this case summarized above indicate that trust x is a valid trust which became irrevocable at the death of taxpayer a furthermore taxpayers c and d were referenced in trust x as the beneficiaries thereof to take if taxpayer b did not survive taxpayer a taxpayer b who died prior to taxpayer a’s code sec_401 required_beginning_date did not survive taxpayer a finally a copy of trust x has been given to company z the custodian of taxpayer a’s ira y based on the above the service has concluded that trust x is a see-through trust described in sec_1_401_a_9_-1 of the proposed_regulations qs as d-5 and d-6 above as a result with respect to your first two ruling requests the service concludes as follows that taxpayer a timely designated taxpayer d as a beneficiary of his ira y and that taxpayer a timely designated taxpayer c as a beneficiary of his tray with respect to your third ruling_request as noted above taxpayer d is older than taxpayer c furthermore taxpayers c and d are the children of taxpayer a thus the life expectancy of taxpayer d may not be recalculated for purposes of determining the code sec_401 distribution period after the death of taxpayer a thus with respect to your third ruling_request the service concludes as follows _ that with respect to ira y in determining code sec_401 minimum required distributions commencing in the calendar_year following the calendar_year of taxpayer a’s death taxpayer d may use the remaining term-certain life expectancy of taxpayer d since she is the elder of taxpayers c and d reduced by one for each calendar_year thereafter with respect to your fourth ruling_request the issue presented is whether post death distributions from taxpayer a’s ira y may be made over taxpayer d’s life expectancy although distributions from ira y during taxpayer a’s life were made over ao ods page taxpayer a’s recalculated single life expectancy and not over taxpayer a’s and taxpayer d’s joint life expectancy without violating the at least as rapidly rule_of code sec_401 as described in sec_1_401_a_9_-1 of the proposed_regulations q a f-3a in this case as noted above taxpayer a timely designated taxpayer d as his beneficiary for purposes of code sec_401 thus taxpayer a could have received distributions from ira y over his and taxpayer d’s joint life expectancy subject_to the minimum distribution incidental benefit requirement such distributions would have complied with the minimum_required_distribution rules instead taxpayer a chose to receive distributions over his recalculated single life expectancy in effect taxpayer a received distributions in amounts greater than the required minimums or in other words chose to accelerate receipt of lifetime distributions taxpayer a’s election to accelerate distributions does not affect the determination above that taxpayer a’s timely designating taxpayer d as his beneficiary resulted in code sec_401 required distributions being those computed using taxpayer a’s and taxpayer d’s joint and survivor life expectancy thus although taxpayer d’s life expectancy was not used in computing lifetime distributions to taxpayer a it may be used to determine post-death required distributions to taxpayer a’s beneficiaries in short the at least as rapidly rule will not be violated if post-death distributions are calculated using the life expectancy of taxpayer a’s designated_beneficiary taxpayer d since taxpayer a could have used taxpayer d’s life expectancy to determine the amount of his required lifetime distributions in this case as noted above taxpayer a’s life expectancy was being recalculated thus as of the end of the calendar_year following the calendar_year of his death taxpayer a’s life expectancy will be reduced to therefore required distributions to taxpayer a’s beneficiaries will be those computed using the life expectancy of taxpayer d his designated_beneficiary thus with respect to your fourth ruling_request the service concludes as follows that with respect to ira y taxpayer a’s use of his single life expectancy recalculated to determine minimum required distributions during his lifetime does not preclude the use of the remaining term-certain life expectancy of taxpayer d the older of taxpayers c and d reduced by one for each calendar_year for purposes of computing minimum required distributions for calendar years commencing with calendar_year with respect to your fifth ruling_request revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee does not result in such funds being treated as paid or distributed to the participant cab page and such transfer is not a rollover_contribution the revenue_ruling states that this conclusion would apply whether the bank trustee initiates or the ira participant directs the transfer of funds revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary with specific reference to your seventh ruling_request as noted above taxpayer a named trust x as the beneficiary of his ira y and as noted above taxpayers c and d are the named beneficiaries of trust x and not of ira y although taxpayer d as the older of taxpayers c and d is the code sec_401 designated_beneficiary of tray the facts summarized above indicate that after the deaths of taxpayers a and b_trust x is to be terminated and payments of assets otherwise payable to trust x will be made directly to the beneficiaries of trust x taxpayers c and d this trust x termination language is found in the provisions of trust x and reflects taxpayer a’s intent the provision of trust x which provides for its termination does not change either the identity of the individuals who will receive the ira y proceeds or the identity of the designated_beneficiary of ira y who remains taxpayer d furthermore the trust x termination language which results in distributions from ira y being made directly to taxpayers c and d instead of initially to trust x and then to taxpayers c and d was language in trust x approved by taxpayer a during his lifetime which reflects taxpayer a’s intent to pay his children directly instead of through trust x thus it does not give rise to a change in beneficiaries prohibited by sec_1 a - of the proposed_regulations q a e-5 f thus with respect to your fifth through seventh ruling requests the service concludes as follows that taxpayer d as a beneficiary of trust x the beneficiary of ira y may direct that her portion of the trust x assets which consists of her interest in ira y be transferred by means of a trustee-to-trustee transfer into another ira set up and maintained in the name of taxpayer a taxpayer d beneficiary thereof for the benefit of that trust x’s being the named beneficiary of taxpayer a’s ira y at the death of taxpayer a does not preclude the service’s issuing favorable responses to letter_ruling requests through above and of page that trust x’s being the named beneficiary of taxpayer a’s ira y at the death of taxpayer a does not preclude minimum required distributions from ira y or a transferee ira thereof set up in the name of taxpayer a for the benefit of taxpayer d being made directly to taxpayer d after trust x is terminated over taxpayer d’s life expectancy this ruling letter assumes that ira y either is has or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that the transferee ira which will be set up and maintained in the name of taxpayer a for the benefit of taxpayer c will also meet the requirements of code sec_408 finally it assumes that trust x is valid under the laws of state b as asserted this ruling is directed solely to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power of attomey on file in this office the original of this letter tuling is being sent to your authorized representative sincerely yours pret bom frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling form_437
